885 So.2d 587 (2004)
Darryl M. RICHARD, Alvin Richard, Jr., Dwight Richard, Norwood M. Richard, Cathy Jean Richard Brice, Carol Ann West and Rosalind Theresa Richard on Behalf of Bernice Richard
v.
TENET HEALTH SYSTEMS, INC. d/b/a Memorial Medical Center and/or Mercy Hospital of New Orleans, Inc., Dr. Russell Albright, Dr. Paul Ovide Villien, Jr., Dr. Leonard Glade and Dr. William Smith.
No. 2004-C-1521.
Supreme Court of Louisiana.
October 29, 2004.
Denied.
CALOGERO, C.J., would grant the writ.
JOHNSON, J., would grant the writ.
KNOLL, J., would grant the writ.